Citation Nr: 0514667	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  He died in July 1993.  The appellant is his daughter.  

This matter comes to the Board of Veteran's Appeals (the 
Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA), St. Paul, Minnesota, 
Regional Office (RO) that determined that new and material 
evidence had not been received to reopen the previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  

In August 2003, the RO addressed an issue that is tangential 
to the current claim, namely, whether the appellant has 
status as a claimant for service-connected death benefits.  
It was determined that the veteran was divorced at the time 
of his death; that the appellant attained the age of eighteen 
prior to his death; that there was no indication that the 
appellant was a helpless child upon attaining the age of 
eighteen; and that the appellant did not have postsecondary 
school education between the ages of 18 and 22.  Based upon 
those findings, the RO determined that, if she were to be 
successful in the instant claim, the only death benefit that 
would be available to the appellant would be any allowable 
reimbursement for payment of all or part of the veteran's 
burial expenses.  

The Board notes in that regard, however, that even if the 
appellant were to be successful in the instant claim, 
reimbursement of such burial expenses could only be granted 
if the appellant were to provide adequate proof that such 
expenses were made by her.  At this time no such proof has 
been offered.  Notwithstanding, the Board will proceed with 
the analysis of the current claim under the assumption that 
the appellant could provide such proof, and thereby reach the 
status of claimant for burial benefits purposes, but only for 
such purposes.  

In February 2005, the appellant appeared at a Board hearing 
conducted at the RO.  At the hearing, the appellant submitted 
additional evidence together with a waiver of its initial 
review by the RO.  That evidence has been associated with the 
claims file.  The transcript of that hearing has also been 
associated with the claim's file, and the case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate it.

2.  The Board denied service connection for the cause of the 
veteran's death in an unappealed decision in August 1998.

3.  Evidence received since the August 1998 Board decision 
does not bear directly or substantially upon the specific 
matter of entitlement to service connection for the cause of 
the veteran's death under consideration, is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for the cause of the veteran's death.  




CONCLUSIONS OF LAW

1.  The August 1998 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the August 1998 Board decision 
denying service connection for the cause of the veteran's 
death is not new and material, and the claim for service 
connection has not been reopened and remains denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the appellant with 
a VCAA notice letter in May 2002, prior to the initial 
decision on the claim in May 2002.  However, the content of 
this letter did not, in itself, meet the requirements of the 
VCAA as set forth in the next paragraph.  Nevertheless, for 
the reasons articulated below, the Board concludes that a 
letter sent to the appellant in September 2002, the rating 
decision, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC) cured this defect 
in the notice so that to decide the appeal would not be 
prejudicial to the appellant.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005) (an error in the 
timing of VCAA notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it).  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claim for service connection for the cause 
of death of the veteran, the RO informed the appellant in the 
May 2002 letter that her claim for the cause of death of her 
father had previously been denied, and that therefore in 
order for VA to make a new decision on that claim, she must 
submit new evidence.  Although the examples given in the May 
2002 letter of the kinds of evidence needed to substantiate 
this claim were not particularly relevant, the September 2002 
letter, which addressed the same underlying claim, i.e., 
service connection for the cause of the veteran's death as a 
result of herbicide exposure, informed the appellant that 
medical and/or scientific evidence which associated the 
illness that caused the death of the veteran to exposure to 
herbicides was needed to substantiate the claim. 

With regard to the information and evidence that VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the RO did 
inform the appellant that it would assist her in obtaining 
any medical evidence that she provided enough information 
about to enable VA to obtain such evidence.  The RO provided 
her with Release of Information forms that would enable the 
RO to assist her in obtaining any private records she wished 
the RO to get.

With regard to informing the claimant about the information 
and evidence she was expected to provide, the Board concludes 
that the May 2002 letter, rating decision, SOC, and SSOC 
informed the appellant of the regulatory definition of new 
and material evidence and why the evidence she had submitted 
was not new and material.  For example, in the January 2003 
SOC, the RO advised the appellant, "New and material 
evidence would include medical findings specific to the 
veteran's case showing that his fatal metastatic cancer had 
its origin in a cancer recognized as being associated with 
exposure to herbicide Agent Orange."  In this way, the 
appellant was informed about the information and evidence she 
was expected to provide.

Although the appellant may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in her possession that pertains to the claim, the 
Board finds that she was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed her in the rating decision, SOC, 
and SSOC of the reasons for the denial of her claim and, in 
so doing, informed her of the evidence that was needed to 
substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist, which is more limited in a 
case which requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, 
also has been satisfied in this case because the RO offered 
her assistance in obtaining any evidence she notified VA 
about.  Service medical records as well as VA medical records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  Private 
medical records are also in the claims file.  The veteran was 
afforded a hearing before the Board, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Finally, the Board finds that the appellant has been fully 
apprised and has demonstrated considerable understanding of 
the nature of her claim, the resources available, and the 
type of evidence needed for a successful resolution.  Any 
difficulties that could result from the inadequacy of the 
initial development letter that was provided to the appellant 
in May 2002 must now be considered as at worst harmless error 
in that it did not affect the essential fairness of the 
adjudication.  Mayfield, No. 02-1077, slip op. at 15.

New & Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been received to reopen this claim.  Therefore, that 
claim is not reopened and the previous denial remains final.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  If a veteran was 
exposed to an herbicide agent such as Agent Orange during 
active military, naval, or air service, certain diseases 
shall be service-connected if the requirements of section 
3.307(a)(6) of VA regulations are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of section 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Among 
the diseases scientifically recognized as being associated 
with exposure to herbicide agents, including Agent Orange, 
are respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea).  38 C.F.R. § 3.309(a) (2004).  Section 
3.307(d)(6) provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(d)(6)(iii)

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

In this case, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in an unappealed decision in August 1998.  
The August 1998 Board decision, the last time the cause of 
death service connection claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).  

The veteran had served on active duty in the Republic of 
Vietnam for a 10 month, 21 day period between March 1968 and 
November 1969.  The veteran died in July 1993.  The death 
certificate listed as the cause of death adenocarcinoma of 
unknown origin, metastatic.  

In the Board's 1998 decision, the Board found as fact that 
the primary site of the veteran's fatal metastatic cancer was 
in the gastrointestinal tract and not the lungs and therefore 
found that the veteran's fatal metastatic cancer was not 
related to active service including exposure to Agent Orange.  
In the pursuit of her claim in 1998 and now, the appellant 
has argued that the primary site of the veteran's fatal 
metastatic cancer was his lungs.  Both in 1998 and now, as 
detailed in the transcript of her hearing before the Board, 
she has argued that the medical opinions on the matter 
contained in the claims file support that finding.  She has 
further argued that the medical records indicate that the 
veteran's cancer may have in fact been lymphoma, and if it 
was lymphoma, that type of cancer would meet the presumptive 
requirements for service connection regardless of the 
location of its origin.  

At the time of the August 1998 denial, the claims file 
included the veteran's service medical records, his 
Certificate of Death, his post-service treatment records, 
including the 1993 medical records of United Hospital and the 
Harmony Health Center relating to the evaluation of the 
veteran's fatal carcinoma, and his treatment for that cancer 
prior to his demise.  Also considered by the Board in 1998 
were medical opinions offered in support of the appellant's 
claim by one of the veteran's treating oncologists, as well 
as medical opinions against the appellant's claim offered by 
two VA specialists in oncology.  

Evidence associated with the claims file subsequent to the 
Board's denial of the claim in August 1998 includes 
essentially the same 1993 medical records of United Hospital 
and the Harmony Health Center relating to the evaluation of 
the veteran's fatal carcinoma previously of record, the death 
certificate of the veteran's son, internet medical articles 
on the subject of various carcinomas including non-Hodgkin's 
lymphoma, a VA statement regarding chronic lymphocytic 
leukemia (CLL), and written and oral statements from the 
appellant, her representative, and her mother relating 
several theories as to why the cause of the veteran's death 
should be found related to his claimed exposure to Agent 
Orange during his service in Vietnam.  

The 1993 medical records of United Hospital and the Harmony 
Health Center relating to the evaluation of the veteran's 
fatal carcinoma are not new in that they are essentially 
duplicate evidence of that which was previously considered.  
The death certificate of the veteran's son is not material 
because it is not pertinent or relevant to any unestablished 
fact needed to substantiate the claim.  The medical treatises 
regarding lymphoma and the VA statement regarding CLL are new 
but cannot be considered material because they do not relate 
to an unestablished fact necessary to substantiate the claim 
and since they are not specific to the veteran, they do not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Essentially, the unestablished fact necessary to substantiate 
the claim is that the primary site of the veteran's cancer 
was his lungs or that the veteran's fatal metastatic cancer 
was of a type for which presumptive service connection could 
be granted.  Other than the appellant's and her mother's own 
theories as to how the treatise-type evidence could be 
interpreted, that evidence does not in and of itself add to 
the factual background surrounding the veteran's demise.   

The only evidence pertinent to an unestablished fact in this 
case, consists of statements made by the appellant, her 
mother, and her representative in support of her claim.  
These individuals, however, are not shown to have the 
requisite medical background to provide the diagnosis or 
etiology of any claimed disorder, or the cause of the 
veteran's death, and hence, their statements cannot serve as 
material evidence to reopen a finally disallowed claim.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991). 

In summary, the evidence received since the 1998 denial does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  Thus, the evidence 
received subsequent to the August 1998 Board decision is not 
new and material and does not serve to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim remains denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


